Citation Nr: 1128191	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to a rating in excess of 20 percent prior to February 24, 2010, for residuals of a right knee injury, status-post arthroscopy with cartilage removal; and to a rating in excess of 30 percent from March 1, 2011, forward, for a total right knee arthroplasty.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to December 1991. 

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which increased the disability evaluation assigned for the Veteran's residuals of a right knee injury, status-post arthroscopy with cartilage removal, from 10 percent to 20 percent, effective August 1, 2003.  

For background purposes, the Board notes that, in an August 2003 rating decision, the RO granted entitlement to a 10 percent rating for DJD of the right knee, effective May 1, 2003; and in a subsequent March 2004 decision, the RO denied entitlement to a rating in excess of 10 percent for DJD of the right knee.  Thereafter, in December 2004, the Veteran submitted a Notice of Disagreement to the March 2004 denial of his claim for entitlement to a rating in excess of 10 percent for DJD of the right knee; in May 2005, the RO issued a Statement of the Case with regard to this issue; and in June 2005, the Veteran perfected a timely appeal as to this issue.  

Significantly, however, in a subsequent September 2005 statement, the Veteran's representative reported that the grant of an increased 20 percent evaluation for the Veteran's service-connected residuals of a right knee injury, status-post arthroscopy with cartilage removal, in combination with a continuation of the 10 percent evaluation for his service-connected DJD of the right knee, would satisfy the Veteran's appeal as to the issue of entitlement to a rating in excess of 10 percent for DJD of the right knee.  Thereafter, as noted above, in a September 2005 rating decision, the RO increased the disability evaluation assigned for the Veteran's residuals of a right knee injury, status-post arthroscopy with cartilage removal to 20 percent, effective August 1, 2003.  Accordingly, as discussed in more detail below, the Board finds that the September 2005 decision represents a full grant of the Veteran's claim for an increased rating for DJD of the right knee at that time.  

The Board also notes that, in June 2007, the Veteran requested an increased rating for his service-connected DJD of the right knee, reporting that this condition had worsened.  Subsequently, in a January 2009 rating decision, the RO denied entitlement to a rating in excess of 10 percent for DJD of the right knee.  The Veteran did not appeal the January 2009 decision, and as such, this issue is not currently before the Board.  

When this case was initially before the Board in October 2009, the Board denied entitlement to a disability rating in excess of 20 percent for residuals of a right knee injury, status-post arthroscopy with cartilage removal.  The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2010 Order, granted the parties' Joint Motion for Remand, vacating the Board's October 2009 decision and remanding the case for compliance with the terms of the Joint Motion.  

In a March 2010 rating decision, which was issued while the Veteran's claim was on appeal to the Court, the RO granted a temporary total evaluation for the Veteran's total right knee arthroplasty (previously characterized as residuals of a right knee injury, status-post arthroscopy with cartilage removal), from February 24, 2010, to February 28, 2011, for the one year period following the implantation of a prosthetic knee joint, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055; and, thereafter, assigned a 30 percent evaluation, effective March 1, 2011.  As such, the residuals of a right knee injury, status-post arthroscopy with cartilage removal, claim on appeal is as stated on the cover page.  

The issues of entitlement to service connection for Gulf War syndrome; entitlement to a rating in excess of 10 percent for right hip bursitis; entitlement to a rating in excess of 10 percent for DJD of the lumbar spine; entitlement to a rating in excess of 10 percent for DJD of the right knee; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, Type II; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a post-traumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the RO.  See Veteran's March 2010 and September 2010 claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issue of entitlement to a rating in excess of 20 percent for residuals of a right knee injury, status-post arthroscopy with cartilage removal, is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

In September 2005, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that a withdrawal of the Veteran's appeal as to the issue of entitlement to a rating in excess of 10 percent for DJD of the right knee is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeal of entitlement to a rating in excess of 10 percent for DJD of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, as noted above, in June 2005, prior to the promulgation of a decision in the appeal, VA received a letter from the Veteran's representative indicating that the grant of an increased 20 percent evaluation for the Veteran's service-connected residuals of a right knee injury, status-post arthroscopy with cartilage removal, in combination with a continuation of the 10 percent evaluation assigned for his service-connected DJD of the right knee, would satisfy the Veteran's appeal as to the issue of entitlement to a rating in excess of 10 percent for DJD of the right knee.  Thereafter, in a September 2005 rating decision, the RO increased the disability evaluation assigned for the Veteran's residuals of a right knee injury, status-post arthroscopy with cartilage removal, to 20 percent, which in this case, constitutes a full grant of the benefit sought on appeal.  

As such, the Veteran's representative's June 2005 letter acts as a withdrawal of the Veteran's appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for DJD of the right knee is dismissed.


REMAND

Unfortunately, with regard to the Veteran's claim of entitlement to a rating in excess of 20 percent for residuals of a right knee injury, status-post arthroscopy with cartilage removal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of any recent treatment records and the Veteran should be issued a Supplemental Statement of the Case contemplating all pertinent evidence associated with the claims file since March 2009.  

Since the most recent Supplemental Statement of the Case was issued in March 2009, additional pertinent records have been associated with the claims file, including private treatment records from a February 2010 right knee surgery, VA treatment records dated through December 2010, and a December 2010 VA examination, which included an examination of the right knee.  The Veteran did not waive RO consideration of this evidence, but rather, in May 2011, specifically requested that his case be remanded to the RO for consideration of the newly associated evidence.  Accordingly, because pertinent evidence was received after the March 2009 Supplemental Statement of the Case and because the Veteran did not waive RO consideration of this evidence, a remand is required in this case.  See 38 C.F.R. § 20.1304(c).

Additionally, as this case must be remanded for the foregoing reason, on remand, copies of any recent treatment records regarding the Veteran's right knee disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that a review of the record reflects that the Veteran has been undergoing fairly regular treatment for his right knee; however, the most recent VA treatment records on file are dated in December 2010, and the most recent private treatment records on file are records from Dr. Christopher Courtney, dated in February 2010.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his right knee disability since February 2010, to specifically include records from any follow-up treatment from Dr. Christopher Courtney dated after the February 2010 right knee surgery.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  

2.  Obtain a complete copy of the Veteran's treatment records for his right knee disability from the VA Medical Center in Clarksburg, West Virginia, dated from December 2010, forward. 

3.  Once the foregoing development has been completed, the RO/AMC should review all of the evidence obtained since the March 2009 Supplemental Statement of the Case and conduct any additional development that logically flows that development.  The RO/AMC should specifically determine whether there is sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right knee disability.   

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


